EXHIBIT 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE July 26, 2007 For more information, please contact: Hugh W. Mohler, Chairman & CEO 410-427-3707 Mark A. Semanie, Executive Vice President & CFO 410-427-3715 BAY NATIONAL CORPORATION REPORTS SECOND QUARTER 2007 EARNINGS BALTIMORE, MD (July 26, 2007) Bay National Corporation (Nasdaq: BAYN), the bank holding company for Bay National Bank, today reportedsecond quarter net income of $621.6 thousand, a decrease of 7.6% over second quarter 2006 results. Net income per diluted share for the second quarter 2007 was $0.28 as compared to $0.30 in the second quarter of 2006. Net interest income rose 2.6% to $3.054 million as compared to $2.976 million in the second quarter of 2006. Book value per common share reached $9.45, up 14.1% from the year-ago quarter. Importantly, core deposits rose 19.3% year-over-year, in spite of intense competition from mega-banks, non-bank institutions and capital markets. During the second quarter of 2007, a 10% stock dividend was declared to stockholders of record as of June 18, 2007. All per share numbers and stock prices reflect the 10% stock dividend. Total assets rose 12.3% to $258.3 million at June 30, 2007 as compared to $230.1 million at June 30, 2006. Net loans increased $12.08 million, a 5.6% year-over-year increase, and stockholders’ equity reached a record high of $20.1 million at the end of June 2007. Hugh W. Mohler, Chairman & CEO, commented, “We will continue to pursue our long-term strategies for growth and market expansion not only in our present markets, but also in Howard and Anne Arundel Counties, along the BWI/Columbia corridor, in spite of the challenges facing the banking industry.” 1 Bay National Bank was founded in 2000 in response to banking industry consolidation and the distinct void these mergers created in servicing, in particular, small and mid-size businesses and their owners, business professionals, and high net worth individuals. Bay National Bank believes that it now occupies a unique niche in the banking industry. It also believes that it has positioned itself between the much larger banks, whose size and bureaucracy can preclude them from delivering exceptional and responsive service, and between much smaller banks, which may not be able to deliver the full range of products and services sought by growing businesses and sophisticated customers. Bay National Corporation has two full-service banking offices—Baltimore and Salisbury, Maryland. It offers a complete range of commercial, private, cash management, retail, and residential mortgage banking services delivered with a high degree of respect and integrity. The statements in this press release that are not historical facts constitute “forward-looking statements” as defined by Federal Securities laws.Forward-looking statements can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “intends,” “may,” “will,” “should,” “anticipates” or similar terminology.Such statements, specifically regarding Bay National Corporation’s intentions regarding growth and market expansion, are subject to risks and uncertainties that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Potential risks and uncertainties include, but are not limited to, changes in interest rates, deposit flows, loan demand and real estate values, as well as changes in economic, competitive, governmental, regulatory, technological and other factors which may affect Bay National Corporation specifically, its existing and target market areas or the banking industry generally. Forward-looking statements speak only as of the date they are made.Bay National Corporation will not update forward-looking statements to reflect factual assumptions, circumstances or events that have changed after a forward-looking statement was made. For further information, please refer to the Bay National Corporation reports filed with the U.S. Securities and Exchange Commission. 2 SELECTED UNAUDITED FINANCIAL DATA AS OF JUNE 30, 2007 and 2006 (dollars in thousands, except per share data) 2007 2006 Total assets $ 258,334 $ 230,065 Cash and due from banks 2,672 4,061 Federal funds sold and other overnight investments 21,842 4,760 Investment securities available for sale 399 698 Other equity securities 1,786 1,076 Loans, net 227,471 215,391 Deposits 208,508 198,906 Short-term borrowings 20,227 3,975 Subordinated Debt 8,000 8,000 Stockholders’ equity 20,130 17,595 Common shares outstanding 2,131,076 2,123,954 Book value per share $ 9.45 $ 8.28 Ratio of interest earning assets to interest bearing liabilities 124.21 % 124.59 % Stockholders’ equity as a percentage of assets 7.79 % 7.65 % SELECTED UNAUDITED FINANCIAL RATIOS FOR THE SIX MONTHS ENDED JUNE 30, 2007 and 2006 Weighted average yield/rate on: 2007 2006 Loans 9.16 % 8.89 % Investments and interest bearing cash balances 4.22 % 3.23 % Interest bearing liabilities 4.57 % 4.06 % Net interest spread 4.13 % 4.48 % Net interest margin 5.05 % 5.29 % SELECTED UNAUDITED OPERATIONAL DATA FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 and 2006 (dollars in thousands, except per share data) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Interest income $ 5,344 $ 4,866 $ 10,688 $ 9,174 Interest expense 2,290 1,890 4,490 3,493 Net interest income 3,054 2,976 6,198 5,681 Provision for credit losses - Net interest income after provision for credit losses 3,054 2,976 6,198 5,681 Non-interest income 181 254 373 394 Non-interest expenses 2,217 2,113 4,512 3,958 Income before income taxes 1,018 1,117 2,059 2,117 Income tax expense 396 444 818 842 Net income $ 622 $ 673 $ 1,241 $ 1,275 PER COMMON SHARE Basic net income per share* $ .29 $ .32 $ .58 $ .60 Diluted net income per share* $ .28 $ .30 $ .56 $ .58 Average shares outstanding (Basic)* 2,130,375 2,122,611 2,129,629 2,120,623 Average shares outstanding (Diluted)* 2,210,241 2,210,424 2,210,017 2,211,161 STOCK PRICE High* $ 16.83 $ 17.73 $ 17.55 $ 20.91 Low* $ 14.77 $ 16.27 $ 14.77 $ 16.27 Close* $ 16.53 $ 17.18 $ 16.53 $ 17.18 * All periods have been adjusted to reflect a 1.1 to 1 stock split in the form of a 10% stock dividend. 3 SUPPLEMENTAL INFORMATION: (dollars in thousands) Reconciliation of total deposits to core deposits: June 30, 2007 June 30, 2006 Total deposits $ 208,508 $ 198,905 National market certificates of deposit (16,831 ) (36,000 ) Variable balance accounts (1 customer as of June 30, 2007 and 2 customers as of June 30, 2006) (5,369 ) (9,198 ) Portion of variable balance accounts considered to be core 3,000 5,000 Core deposits $ 189,308 $ 158,707 4
